EMPLOYMENT AGREEMENT

 

This Agreement is made as of the 15th day of March 2011, between:

 

Specialty Beverage and Supplement Inc. ("Employer" or "SBSI") with its principal
office located at 836 Grundy Avenue Holbrook. NY 11741; and

 

Duncan Weir ("Employee"), residing at 31 Totten Place Apt#2 Babylon, NY 11702
who are hereinafter sometimes collectively referred to as "the parties."

 

WITNESSETH

 

WHEREAS Employee desires to be employed by Employer as Director of Graphic
Design

 

WHEREAS, Employer desires to hire Employee in such capacity; and

 

WHEREAS, SBSI is engaged in highly competitive businesses and must maintain its
competitive position by protecting its sources of supply, including existing and
future suppliers, customers and distributors, methods of operation and know-how,
business information and other tangible and intangible forms of confidential
information and intellectual property; and

 

WHEREAS, Employee has been and will continue to be engaged in a fiduciary
capacity in which he will receive confidential information regarding SBSI
business affairs; and

 

WHEREAS, the parties wish to define their respective rights, duties and
obligations to each other during the terms of this Agreement and thereafter.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

 

1. Employment:

 

(A) General: SBSI employs Employee as its Director of Graphic Design, and
Employee accepts such employment under the terms and conditions set forth
herein, which shall supersede any different or other terms and conditions which
may have been embodied in any prior Agreement between the parties hereto
including any oral understanding of the parties. Employee shall be subject to
all the usual and customary office policies of SBSI as may be established for
employees of similar grade and position.

 

(B) Company Policy: Furthermore, Employee specifically confirms his
understanding the Employer has established as Company Policy certain general
practices, procedures and regulations which apply to all Employees and which
Company Policy is incorporated in this Agreement and made a part hereof to the
same extent as if such Policy statements were set out herein in full. Employee
further confirms that the Company Policy may be expanded, curtailed, changed,
modified or supplemented from time to time by Employer and that as so expanded,
curtailed, modified or supplemented such Company Policy shall become a part of
this Agreement as if such had been in effect at the date of this Agreement.
Employee confirms that at the time of the execution of this Agreement Employer
delivered to Employee a written copy of all Company Policy in effect as of the
date hereof, which Employee has read and understands and with respect to which
he has had a full and complete opportunity to ask any questions about such
Company Policy and has received answers thereto from management.

 

2. Duties: Employee shall be responsible for all matters relating to the design/
production and application of matters/items relating to graphic design including
product design, promotional items, company vehicle/truck/trailer design,
business cards/letterhead/envelopes, website graphics, clothing design, etc
everything related to graphic design/production/application in its entirety.

 

 

 

3. Term: The term of this Agreement shall be five (5) years(initial term), with
a (5) year extension option able on the Employers behalf commencing on the date
of this Agreement, unless sooner terminated pursuant to Section 6 below.
Further, this Agreement may be terminated by either party at the end of the term
hereof by the giving of written notice of the intent to so terminate not less
than sixty (60) days prior to the end of the initial term, or any extension
hereof. In the event that the parties shall fail to provide such notice of
termination then, in such event, this Agreement shall be renewed for consecutive
one-year periods upon the same terms and conditions as provided herein.

 

4. Extent of Services: Employee shall devote his full business time, attention
and efforts to the performance of his duties hereunder, and shall use his best
efforts to promote the business of SBSI. During the term hereof, Employee shall
not engage in any other business activity whether or not for profit or other
pecuniary advantage without the express written consent of SBSI; provided,
however, that (i) Employee may invest his assets in such manner as will not
require any services to be performed on his part, but only if such investments
are consistent with this Agreement, and (ii) Employee shall not serve as a
principal, partner, employee, officer or director of, or consultant or
contractor to, any business or entity conducting business for profit without the
prior written consent of SBSI.
 

5. Compensation and Benefits: As compensation for his services hereunder
Employee shall receive the compensation set forth on Schedule A annexed hereto.

 

6. Termination: This Agreement shall be terminated upon the happening of any of
the following:

 

a)       At the cessation of SBSI activities;

 

b)       Upon the mutual consent of the parties hereto;

 

c)       For cause at any time upon written notice to Employee. Employee's
termination shall be "with cause" if due to any of the following:

 

(i) Employee's dishonesty;

 

(ii) An act committed by Employee that is found to be a violation of law
resulting in the imposition of criminal penalties by a court of competent
jurisdiction;

 

(iii) Employee's inability to perform his duties due to a physical or mental
impairment which causes Employee to be absent from the workplace for a period of
one (1) months during any year of this Agreement;

 

(iv) Any material breach of this Agreement;

 

d) upon the death of Employee except to the extent provided herein.

 

7. Covenant Not to Compete: Employee hereby covenants and agrees that during the
term of this Agreement and for a period of twelve (12) months after termination
of such Agreement hereunder:

 

a)       Customer Solicitation. Employee will not in any way, directly or
indirectly, solicit, divert, take away or accept, the business of any of the
customers of SBSI served by any employee of SBSI during the term of this
Agreement for the purpose of selling to or servicing for any such customer any
product or service which was provided or offered by SBSI during the term of this
Agreement;

 

b) Interference with Customer Relationships. Employee will not, directly or
indirectly, attempt or seek to cause any of the foregoing customers of SBSI to
refrain from maintaining or acquiring from or through SBSI any product or
service which was provided or offered by SBSI during the term hereof, and will
not assist any other person or persons to do so. Employee agrees that telephonic
or written communication by him to any of the customers described above shall
constitute activity by Employee for the purposes of this Agreement;

2

 

 

c) Supplier Solicitation. Employee will not in any way, directly or indirectly,
solicit, divert, take away or accept, the business of any of SBSI suppliers
(including manufacturers) or other entities with whom SBSI has any business
relationship related to the services it offers to customers (collectively the
"Suppliers") which were served by any SBSI employee during the term of this
Agreement;

 

d) Interference with Supplier Relationships. Employee will not, directly or
indirectly, attempt to seek to cause any of the foregoing Suppliers to refrain
from selling to or supplying SBSI with any product or service which was provided
or offered to SBSI during the term hereof, and will not assist any other person
or persons to do so. Employee agrees that telephonic or written communication by
him to any of the Suppliers described above shall constitute activity by
Employee for the purposes of this Agreement.

 

8. Nondisclosure: Employee acknowledges that, in order for Employee to perform
effectively his duties hereunder, SBSI will disclose to Employee certain
valuable trade secrets and certain valuable confidential business information
that have been created, discovered, or developed by, or that otherwise have
become known to SBSI as a result of substantial effort, expense and time
incurred by SBSI. In light of such acknowledgment, Employee agrees as follows:

  

a) Trade Secrets: Employee hereby acknowledges that certain processes, formulas
and mechanisms used by SBSI in the operation of its business, are not generally
known to the public or to other persons engaged in businesses similar to its
business and, as such, constitutes its trade secrets. Employee hereby agrees
never to directly or indirectly disclose or use, or assist anyone else in
disclosing or using such trade secrets to any person or entity other than as
authorized in the regular course of the performance of this Agreement;

 

b) Confidential Information: Employee hereby agrees that during the term of this
Agreement and for a period of one year following termination of such employment,
Employee will not divulge, disclose or make accessible to any person or entity
the following confidential business information of SBSI: (I) marketing plans,
strategies and forecasts; (ii) financial statements, budgets, prices, costs and
financial projections; (iii) customer names, addresses and contact persons; and
(iv) Supplier and the details of their business agreements, unless required in
the performance of his duties hereunder or with the written permission of SBSI.

 

9. Property of Employer: Employee agrees that upon termination of this
Agreement, he will promptly deliver to SBSI all written and other materials in
his possession or control which contain any of the trade secrets and
confidential business information described in paragraph 8 hereof and all other
property of SBSI in his possession or control at such time, which was obtained
from SBSI, or complied or produced for Employer or SBSI during the terms of this
Agreement, including, but not limited to, manuals, records, data, plans,
programs, program listings, flow charts, record layouts, computer parts,
computer printouts, magnetic tapes, diskettes, disks, card decks, letters and
customer lists with the exception of personal diaries.

 

10. Non-solicitation of Employees: During the term of this Agreement and for one
year thereafter, Employee shall not hire or solicit for employment, directly or
through or on behalf of any other party, any persons who are then employees of
SBSI.

 

11. Relations with Third Parties and Representations of Employee;

 

a) Employee agrees that Employer may make known to others the existence of this
Agreement and the provisions of all or any part hereof.

 

b) Employee represents and warrants that:

 

l) He is not in violation of any contract, patent or other information
nondisclosure agreement or any other agreement, judgment, decree or order of any
court or administrative agency affecting his right to be employed by SBSI;

3

 

 

2) No contract, judgment, decree or order affect his obligations hereunder, nor
does the execution of this Agreement, nor the carrying on of Employer's or SBSI
business conflict with any such term, judgment, decree or order; and

 

3) Neither he nor any of his affiliates (as that term is defined under the
Securities Act of 1933) are a party to any transaction, agreement or
understanding to which Employer or SBSI is also a party except this Agreement or
any agreement executed hereunder

 

12. Remedies; Survival; Severability:

 

a) SBSI and Employee agree that in the event of a breach of any of the
covenants, agreements or obligations under Sections 7, 8, 9 and 10, remedies at
law would be inadequate, and either party may seek injunctive relief as well as
damages.

 

b) The covenants, agreements, representations, warranties and obligations
contained in Sections 7, 8, 9 and 10 hereof shall survive the termination of
this Agreement.

 

c) Each covenant, agreement and obligation contained in Sections 7, 8, 9 and 10
hereof shall be independent and severable from the others and should, for any
reason, any be held illegal, invalid or unenforceable in whole or in part, said
illegality, invalidity or unenforceability shall not affect the other covenants
and obligations in said Sections.

 

d) In the enforcement of their rights hereunder, SBSI and Employee shall retain
all of their rights under law or in equity to enforce the obligations of the
other party hereunder or otherwise, and to seek relief for the acts of the other
party both subject to and not subject to the terms of this Agreement.

 

13. Miscellaneous:

 

a)       Entire Agreement. This Agreement embodies the entire agreement of the
parties hereto relating to the subject matter hereof. No amendment,
modification, waiver or attempted waiver of this Agreement or any part hereof
shall be valid or binding unless made in writing and signed by the party to be
bound.

 

b)       Modification. This Agreement may not be amended, supplemented, or
modified except by a written agreement signed by the party to be charged with
such modification, amendment or supplement.

 

c)       Notices. Any notice or other communication required or permitted to be
given hereunder shall be in writing and shall be mailed by certified mail,
return receipt requested or by Federal Express, express mail or similar
overnight delivery or courier service or delivered (in person or by telecopy,
telex or similar telecommunications equipment) against receipt to the party to
which it is to be given at the address of such party set forth in the preamble
to this Agreement (or to such other address as the party shall have furnished in
writing in accordance with the provisions hereof as follows:

 

If to Employer: 836 Grundy Avenue Holbrook,NY 11741     If to Employee: Duncan
Weir 31 Totten Place Apt#2 Babylon, NY 11792


 

Any notice or other communication given by certified mail shall be deemed given
three business days after certification thereof, except for a notice changing a
party’s address which will be deemed given at the time of receipt thereof. Any
notice given by other means permitted by this Section shall be deemed given at
the time of receipt hereof.

4

 

 

d)       Waiver. Any waiver by any party of a breach of any term of this
Agreement shall not operate as or be construed to be a waiver of any other
breach of that term or of any breach of any other term of this Agreement. The
failure of a party to insist upon strict adherence to any term of this Agreement
on one or more occasions will not be considered a waiver or deprive that party
of the right thereafter to insist upon strict adherence to that term or any
other term of this Agreement. Any waiver hereunder must be in writing signed by
the waiving party.

 

e)       Binding Effect. The provisions of this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.

 

f)        No Third-Party Beneficiaries. This Agreement does not create, and
shall not be construed as creating, any rights enforceable by any person not a
party to this Agreement except as specifically stated herein.

 

g)       Severability. If any provision of this Agreement is hereafter held to
be invalid, illegal or unenforceable for any reason, such provision shall be
reformed to the maximum extent permitted so as to preserve the parties' original
intent, failing which, it shall be severed. If any provision of this Agreement
is hereafter held to be invalid, illegal, or unenforceable for any reason, such
provision shall be reformed to the maximum extent permitted so as to preserve
the parties' original intent, failing which, it shall be severed from this
Agreement, with the balance of this Agreement continuing in full force and
effect. If any provision of this Agreement is so broad as to be unenforceable,
the provision shall be interpreted to be only as broad as is enforceable. If any
provision is inapplicable to any person or circumstance, it shall nevertheless
remain applicable to all other persons and circumstances.

 

h)       Merger; Assign ability. This Agreement and the Schedules attached, or
to be attached, hereto and thereto, set forth the entire understanding of the
parties with respect to the subject matter hereof and supersede all existing
agreements concerning such subject matter. This Agreement may not be assigned by
any party without the prior written consent of each other party to this
Agreement.

 

i)        Headings. The headings in this Agreement are solely for convenience of
reference and shall be given no effect in the construction or interpretation of
this Agreement.

 

j)        Counterparts; Governing Law; Jurisdiction. This Agreement may be
executed in any number of counterparts (and by facsimile), each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument. It shall be governed by, and construed in accordance with, the
laws of the State of New York, without giving effect to the rules governing the
conflict of laws. Any action, suit, or proceeding arising out of, based on, or
in connection with this Agreement or the transactions contemplated hereby, or
any document relating hereto or delivered in connection with the transactions
contemplated hereby, may be brought only and exclusively in the Federal or State
Courts located in the State of New York; and each party covenants and agrees not
to assert, by way of motion, as a defense or otherwise, in any such action, suit
or proceeding, any claim that it is not subject personally to the jurisdiction
of such court if it has been duly served with process, that its property is
exempt or immune from attachment or execution, that the action, suit, or
proceeding is brought in an inconvenient forum, that the venue of the action,
suit, or proceeding is improper, or that this Agreement has been executed by
duly authorized subject matter hereof may not be enforced in or by such court.

5

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement under their
seals as of the date and year first written above.

 

Specialty Beverage and Supplement Inc.

 

BY: /s/ Peter Scalise III  Date: 03/15/2011 Peter Scalise III-CEO/COB       BY:
/s/ Scott Ferrari Date: 03/15/2011 Scott Ferrari-President/COO       Agreed to
accepted by: /s/ Duncan Weir Date: 03/15/2011 Duncan Weir, Employee        

6

 

 

SCHEDULE A

 

COMPENSATION

 

Employee shall receive the following compensation:

 

a)       Commencing upon the date hereof Employee shall receive 500,000 common
shares of SBSI and a gross salary in the sum of $75,000 per annum (the “Base
Salary”), payable biweekly, subject to deductions for withholding taxes and/or
other appropriate deductions as provided by applicable federal, state and local
law, which salary shall includes 10 paid working days for either vacation, sick
days or personal days, over and above all legal holidays recognized by Employer
as non-working days for all of its employees; salary is to accrue if not paid in
full and carry a 10% per annum interest on unpaid salary, plus

 

b)       Employee shall receive a commission of ten percent (10%) of net profits
on all non SBSI graphic/marketing business generated by Graphic Gorilla
subsidiary.

 

c)       Employer will reimburse Employee for his accountable direct expenses in
connection with the performance of his duties hereunder including, but not
limited to, reasonable travel and hotel for all business related travel.
Employee shall provide receipts and other documentation of his expenses as may
reasonably be requested by Employer, according to its established policy for all
other employees receiving reimbursement of expenses. Any single expense item in
excess of $200 shall be approved by Employer in writing prior to being incurred,
unless such pre-approval and payment is unreasonable under the circumstances.

 

d)       Employer shall pay for all supplies needed for the production of all
work related to SBSI. Employee will have SBSI invoiced direct for all material
requests.

 

Annual Bonus and Incentive Stock Option Plan.

 

Cost of Living Adjustment. The parties agree that at the end of each year during
the Term hereof, including each renewal thereafter, Employee’s Base Salary shall
be increased by an amount determined by multiplying the original Base Salary
hereunder by a fraction the numerator of which is the Consumer Price Index for
all cities ("CPI") as of January 1, 2010, or such later year as is applicable,
minus the CPI as of January 1, 2009 and the denominator of which is the CPI as
of January 1, 2009. In the event that the CPI as provided for herein for all
cities is no longer published then the parties agree that there shall be
substituted therefore such index of consumer prices as most accurately reflects
the cost of living in the New York Greater Metropolitan area (defined for the
purposes hereof as being New York City, Nassau and Suffolk Counties, Northern
New Jersey and Southern Connecticut

 

a)       Achievement Increases. Employee’s Base Salary and benefits shall be
increase upon the happening of the following event as follow:

 

(i)                   For every 10M (million) starting at 10M and going up from
there in sales of SBSI product lines resulting from sales of a single product
line or from multi line sales Employee shall receive a salary increase of $20k
per annum. This increase will take effect when each full $10M in sales is
reached and will not be paid in partial amounts. Once the salary increase is
given it cannot be detracted if sales levels fall off.

 

 

b)       Incentive Stock Options. In addition to his other compensation
hereunder, it is understood and agreed that Employee shall receive the following
bonus compensation based upon the achievement of certain operational targets:

7

 

 

(i)                   For every 10M (million) starting at 10M and going up from
there in sales of SBSI product lines resulting from sales of a single product
line or from multi line sales Employee shall receive a stock bonus of 10,000
common shares of SBSI. This bonus will take effect when each full $10M in sales
is reached and will not be issued in partial amounts. Once this bonus is given
it cannot be detracted if sales levels fall off.

 

(ii)                 Incentive Program. Employee shall also receive as an
additional incentive at the end of each of Employer’s fiscal years during the
duration of this Agreement, an annual bonus, to be computed within 30 days
following delivery to Employer of audited annual financial statements by its
independent auditors, which shall be payable 50% in cash and 50% in Common Stock
Purchase Options to purchase Shares of SBSI’s common stock as hereinafter
provided. The number of such Warrants, and the exercise price thereof shall be
determined as follows:

 

1.       Operational Incentive Bonus. Employee shall be entitled to receive an
operational incentive bonus equal to one (1%) percent of Employer’s adjusted
gross revenues. For purposes hereof “adjusted gross income” shall be equal to
gross revenues less cost of such generating revenues including general and
administrative costs of SBSI. In the event that such number shall be a negative
number then Employee shall not be entitled to any operational incentive bonus
for such fiscal year;

 

2.       Profit Incentive Bonus. Employee shall be entitled to receive a profit
incentive bonus equal to three (3%) percent of Employer’s net pre-tax profit
from operations. In the event that such number shall be a negative number then
Employee shall not be entitled to any profit incentive bonus for such fiscal
year;

 

3.       Discretionary Bonus. The parties understand and agree that in any year
the Board of Directors may, in their sole and absolute discretion, without the
participation of Employee in such discussion or vote, may grant such further,
additional or other bonus to Employee, which bonus may be in the form of cash
payment, additional Options to purchase Shares of the Company’s common stock, or
any combination thereof;

 

4.       Payment of Bonuses. Of the Operational Incentive Bonus and the Profit
Incentive Bonus amounts so calculated, FIFTY (50%) PER CENT thereof shall be
paid to Employee in cash within 30 days following delivery to Employer of the
audited statements prepared by the Company’s independent certified public
accountants following the Company’s year end and the remaining FIFTY (50%) PER
CENT shall be payable to Employee by the issuance of Common Stock Purchase
Options (the “Incentive Purchase Option Amount”) as provided herein below.

 

5.       Exercise Price: The Company shall then determine the closing bid price
for Employer’s common stock as reported by such exchange as the Shares may then
be traded on, if any, as of the last trading day of its fiscal year. The
exercise price of the foregoing Options shall be equal to such closing bid
price. In the event that no trading market then exists for SBSI’s Shares then,
in such event, the exercise price of such Options shall be $0.50 per Share. Such
Options shall have an exercise period of three (3) years following the issuance
thereof;

 

(iii)                General Option Terms. All of said Options shall be
exercisable at any time during the three (3) year period commencing upon the
issuance to Employee of the Warrants, EXCEPT THAT should Employee cease to be
employed by SBSI at any time during the term of said Options the remaining term
of said Options shall immediately be reduced to one year following the date of
termination of such employment. It is further understood and agreed that all
Options issuable hereunder shall include a cashless exercise provision whereby
the holder of such Options may surrender a portion of the Options held in
payment for the balance of such Options.

8

 

 

(iv)               If Employee fails to exercise such Options prior to the
expiration of their term then the Options shall be of no further force or effect
and Employee shall not be entitled to receive any other or different Incentive
Compensation from SBSI. Employee further understands and agrees that neither the
Options nor the shares of Common Stock underlying such Options have been
registered under the Securities Act of 1933, as amended (the “Act”) and,
therefore, there will be substantial restrictions against the sale or transfer
of either the Options or the underlying shares unless such shares are
subsequently registered under the Act or an available exemption from the
registration provisions (Such as those set forth under Rule 144 promulgated
under the Act) of the Act. However, SBSI confirms that the Shares underlying
such Options shall, subject to any restriction imposed by any underwriter, be
included for registration in any future registration of securities by SBSI for
sale to the public, up to the limits provided by applicable laws, rules or
regulations of the Securities and Exchange Commission. Employee also confirms
that at such time as he elects to exercise said Options he will also complete a
subscription agreement and investment letter in a form satisfactory to counsel
for SBSI. The parties understand and agree that should, during the term or any
renewal of this Agreement, SBSI adopt a comprehensive employee stock benefit
plan pursuant to which Options, shares or shares underlying options are
registered on behalf of other employees of SBSI, then the options and/or
underlying Shares referenced herein shall be modified to be included therein. In
any event, SBSI hereby further covenants and agrees that the shares of common
stock underlying the Options issuable hereunder to Employee will be registered
by the Company pursuant to an S-8 Registration Statement, or an equivalent
“short-form” registration statement in effect at such time as the use of such
short form registration statement becomes available to it.

 

Specialty Beverage and Supplement Inc.

 

BY: /s/ Peter Scalise III  Date: 3/15/2011 Peter Scalise III-CEO/COB       BY:
/s/ Scott Ferrari Date: 3/15/2011 Scott Ferrari-President/COO           Agreed
to accepted by: /s/ Duncan Weir Date: 3/15/2011 Duncan Weir, Employee

9

 

 

